Citation Nr: 0832750	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  06-15 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	J. Jimenez


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from November 1972 to November 
1974.  He died while on active duty.  The appellant in this 
matter is his surviving mother.

This appeal arises from a June 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
San Juan, Puerto Rico, which denied the above claim.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for the 
cause of the veteran's death by administrative decision dated 
in January 1976.  The appellant appealed this decision to the 
Board.

2.  In a decision of the Board dated in October 1978, the 
appellant's claim for service connection for the cause of the 
veteran's death was denied.  This decision of the Board was 
final.

3.  In a decision dated in February 2003, the RO determined 
that new and material evidence had not been submitted to 
reopen the appellant's claim for service connection for the 
cause of the veteran's death.  The appellant did not appeal 
this decision.

4.  Evidence submitted since the February 2003 RO decision 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim. 



CONCLUSIONS OF LAW

1.  The unappealed February 2003 RO decision which determined 
that new and material evidence had not been submitted with 
which to reopen the appellant's claim for service connection 
for the cause of the veteran's death is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104(a), 20.1103 
(2007).

2.  Subsequent to the February 2003 RO decision, new and 
material evidence to reopen the claim has not been received.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in April 2005, September 2005, and September 
2006 the appellant was notified of the evidence not of record 
that was necessary to substantiate her claim.  She was told 
what information that she needed to provide, and what 
information and evidence that VA would attempt to obtain.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

The April 2005 and September 2005 letters provided the 
appellant notice of what evidence and information was 
necessary to reopen her previously denied claim and to 
establish entitlement to the underlying claim for the benefit 
sought on appeal.  Kent v. Nicholson, 20 Vet App 1 (2006).  
The RO stated that it was giving her the opportunity to 
submit additional evidence or request assistance prior to 
making a decision.  The content of the notice provided to the 
veteran fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by the letter 
dated in September 2006.  Adequate notice has been provided 
to the appellant prior to the transfer and certification of 
his case to the Board and complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  In the present 
appeal, because the appellant's claim is being denied, and no 
effective date or rating percentage will be assigned, the 
Board finds that there can be no possibility of any prejudice 
to the appellant under the holding in Dingess, supra.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant available 
service personnel and medical treatment records have been 
obtained.  There is no indication of any additional, relevant 
records that the RO failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service connection

The law provides that service connection may be established 
for the cause of a veteran's death when a service-connected 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312(a) (2007); see 38 U.S.C.A. § 
1310 (West 2002 & Supp. 2007); see also 38 U.S.C.A. §§ 1110, 
1112 (2007).  A service-connected disability is the principal 
cause of death when that disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b) (2007).  A contributory cause of death must be 
causally connected to the death and must have contributed 
substantially or materially to death, combined to cause 
death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1) (2007).  See generally Harvey 
v. Brown, 6 Vet. App. 390, 393 (1994).

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection in the context of this claim, once the death of 
the veteran has been established, there must be medical 
evidence, or in certain circumstances, competent lay evidence 
of in-service occurrence or aggravation of a disease or 
injury leading to death within the regulatory scheme; and 
competent medical evidence of a nexus between an in-service 
injury or disease and death.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999) (Both discussing the factors of service 
connection).

By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).  "Competent 
lay evidence" means "any evidence not requiring that the 
proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided by 
a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation); 
see Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).

Under VA laws and regulations, an injury incurred during 
service will be deemed to have been incurred in the line of 
duty unless such injury or disease was the result of the 
veteran's own willful misconduct.  Willful misconduct is an 
act involving conscious wrongdoing or a known prohibited 
action.  Willful misconduct involves deliberate or 
intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences.  Mere 
technical violations of police regulations or ordinances will 
not per se constitute willful misconduct.  Willful misconduct 
will not be determinative unless it is the proximate cause of 
injury, disease, or death.  38 C.F.R. § 3.1(n) (2007).

If, in the drinking of a beverage to enjoy its intoxicating 
effects, intoxication results proximately and immediately in 
disability, the disability will be considered the result of 
the person's willful misconduct.  38 C.F.R. § 3.301(c)(2) 
(2007).

An injury or disease incurred during service shall not be 
deemed to have been incurred in line of duty if such injury 
or disease was a result of the abuse of alcohol. Alcohol 
abuse means the use of alcoholic beverages over time, or such 
excessive use at any one time, sufficient to cause disability 
to the user.  38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 
3.301(d).

In short, the line of duty presumption is rebuttable where 
the preponderance of the evidence indicates that the 
veteran's (injury or) death was due to his own willful 
misconduct.  See Thomas v. Nicholson, 423 F.3d 1279 (Fed. 
Cir. 2005). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

New and material evidence

A new regulatory definition of new and material evidence 
became effective on August 29, 2001.  See 66 Fed. Reg. 45620 
(2001).  Those provisions are only applicable to claims filed 
on or after August 29, 2001.  As the appellant's claim to 
reopen was received in February 2005, the new regulatory 
criteria are applicable.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

In an administrative decision dated in January 1976, the RO 
denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  At that 
time the RO determined that the veteran's service personnel 
records had shown that at the time of the veteran's death, he 
had been on authorized leave and that he had died in a motor 
vehicle accident while he was driving a privately owned 
vehicle under the influence of alcohol.  The RO concluded 
that the veteran's death was the result of his own willful 
misconduct.

At the time of the decision, the evidence of record included 
the veteran's service medical records; a Report of 
Proceedings by the Army Air Defense Command, Fatal Traffic 
Accident Investigation Board dated in December 1974; Sworn 
statements from various witnesses of the circumstances 
surrounding the accident in November 1974; a Certificate of 
Death (Overseas) (DD Form 2565); a Report of Casualty (DD 
Form 1300) dated in November 1974; a Report Of Investigation, 
Line of Duty and Misconduct Status (DD Form 261) dated in 
January 1975; a Toxicological Examination - Request and 
Report dated in November 1974; and the Autopsy Protocol 
report dated in November 1974, which showed a blood alcohol 
level of 2.23 mg/ml.  The evidence of record also included a 
certificate showing Honorable Service in the Armed Forces of 
the United States of America, dated in November 1974.

The appellant appealed this decision to the Board, and in 
October 1978, the Board upheld the RO's decision denying the 
appellant's claim for service connection for the cause of the 
veteran's death.  This decision of the Board was final.  38 
U.S.C.A. § 7104 (West 2002 & Supp. 2007); 38 C.F.R. § 20.1104 
(2007).

In a decision dated in February 2003, the RO determined that 
new and material evidence had not been submitted with which 
to reopen the appellant's claim for service connection for 
the cause of the veteran's death.  At the time of this 
decision, the additional evidence of record had included 
notification letters from the Department of the Army to the 
appellant dated in November 1974; a notification letter from 
the Puerto Rico National Cemetery dated in November 1974; a 
notification letter from the Department of Labor dated in May 
1977; an undated Certificate honoring the memory of the 
veteran for service in the Armed Forces of the United States; 
a Pay Adjustment Authorization (DD Form 139) dated in October 
1973; and an Application for Basic Allowance for Quarters for 
Members with Dependents (DD Form 137) dated in May 1973.  The 
appellant did not appeal the February 2003 decision, thus, it 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Subsequent to the February 2003 RO decision, in February 
2005, the appellant  submitted a claim to reopen her 
previously finally denied claim for service connection for 
the cause of the veteran's death.  In support of her claim, 
she submitted a copy of the May 1977 notification letter from 
the Department of Labor; a copy of the November 1974 DD Form 
1300; a copy of the November 1974 certificate showing 
Honorable Service in the Armed Forces of the United States of 
America; a copy of the November 1974 notification letter from 
the Department of the Army to the appellant; a letter from 
the veteran's commanding officer to the appellant, dated in 
April 1974, communicating to her that the veteran had 
completed requirements for a high school diploma; a copy of 
the undated Certificate honoring the memory of the veteran 
for service in the Armed Forces of the United States; a copy 
of the November 1974 Autopsy Protocol; and various letters 
from the appellant's representative setting forth arguments 
in support of her claim.

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for the cause of the veteran's death.  
To the extent that the appellant is presently reiterating 
that the veteran died during his period of active service in 
a manner which was not considered willful misconduct, such 
assertions are not new.

With the exception of the April 1974 letter from the 
veteran's commanding officer to the appellant, the additional 
evidence submitted subsequent to February 2003 RO rating 
decision is not new as it was already of record at the time 
of the February 2003 RO decision.

As to the April 1974 letter from the veteran's commanding 
officer to the appellant, while not previously of record, the 
letter is not found to be material as it merely served to 
notify the appellant that the veteran had earned his high 
school diploma, but does not now serve to establish that the 
veteran's death was not the result of his own willful 
misconduct.

The Board has considered the additional evidence as set forth 
above, however, none of the evidence which was not previously 
of record serves to rebut the prior findings that the 
veteran's death was the result of driving a motor vehicle 
while intoxicated, which proximately and immediately resulted 
in the veteran's death.  The appellant has not presented any 
new and material evidence to suggest that the veteran's death 
was not the result of his own willful misconduct.  See 38 
C.F.R. § 3.301(c)(2) (2007).

Therefore, the additional evidence submitted by the appellant 
does not relate to an unestablished fact necessary to 
substantiate her claim.  The recently submitted evidence is 
either merely cumulative of previously submitted evidence or 
not bearing on the question of a whether the veteran's death 
was related to his period of active service and not the 
result of his own willful misconduct; thus, the evidence 
submitted since the RO's last denial of the claim does not 
raise a reasonable possibility of substantiating the claim.

The Board notes that in various correspondence to VA, the 
appellant's representative argues that the fact that the 
appellant had been provided two  certificates recognizing the 
honorable service in the Armed Forces of the United States of 
America demonstrates that he should be awarded service 
connection for the cause of his death.  That the veteran had 
honorable service has never been disputed.  The fact that his 
own willful misconduct was indeed the proximate cause of his 
fatal injuries sustained in the November 1974 motor vehicle 
accident does not diminish his honorable service.  However, 
whether the veteran had honorable service and whether he was 
fatally injured due to his own willful misconduct are two 
entirely separate determinations.  As indicated above, an 
injury or disease incurred during service is not deemed to 
have been incurred in the line of duty if it was the result 
of willful misconduct.  Therefore, service-connected 
compensation benefits resulting from the willful misconduct 
cannot be awarded.

The appellant's representative further asserts that failure 
to award the benefits sought of appeal was tantamount to a 
violation of the Unites States Constitution.  VA, however, is 
bound by the laws and regulations promulgated by the United 
States Congress in veterans' benefits claims adjudication.  
The Board is not the appropriate forum for the 
representative's argument as to the constitutionality of 
those laws and regulations.  See 38 U.S.C.A. § 7104(c); see 
also Saunders v. Brown, 4 Vet. App. 320, 326 (1993) 
("'[a]dministrative agencies are entitled to pass on 
constitutional claims but they are not required to do so'" 
quoting Plaquemines Port v. Federal Maritime Comm'n, 838 F.2d 
536, 544 (D.C. Cir. 1988)).  Therefore, the appellant's 
arguments based on the constitutionality of statutory 
requirements associated with awarding a claim for service 
connection for the cause of the veteran's death will not be 
considered.

Accordingly, the Board finds that the evidence received 
subsequent to the February 2003 RO decision is not new and 
material and does not serve to reopen the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence not having been submitted, service 
connection for the cause of the veteran's death is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


